Exhibit 10.64



NINTH AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this "Amendment") is entered into as of October 19, 2010, by
and between CALIFORNIA STATE TEACHERS' RETIREMENT SYSTEM, a public entity
("Investor"), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
("Operator").

RECITALS

A. Investor and Operator, as the sole members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the "Company"), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004, as amended by that certain First Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of June 8, 2006,
that certain Second Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of May 25, 2007, that certain Third Amendment to
Second Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
February 1, 2008, that certain Fourth Amendment to Second Amended and Restated
Operating Agreement dated as of November 5, 2008, that certain Fifth Amendment
to Second Amended and Restated Operating Agreement dated as of October 30, 2009,
that certain Amended and Restated Sixth Amendment to Second Amended and Restated
Operating Agreement dated as of February 19, 2010, that certain Seventh
Amendment to Second Amended and Restated Operating Agreement dated as of May 6,
2010, and that certain Eighth Amendment to Second Amended and Restated Operating
Agreement dated as of July 6, 2010 (collectively, the "Agreement"). All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement.

B. The Percentage Interests of Investor and Operator in the Company as of the
date hereof are 75% and 25%, respectively.

C. One of the Projects owned by the Company is that certain office complex
commonly known as Centerpointe I and II, located at 4000 and 4050 Legato Road,
Fairfax, Virginia (the "Centerpointe Project"). This Amendment affects solely
the terms and conditions of the Agreement as they relate to the Centerpointe
Project.

D. The Company has entered into agreements with two of its lenders to retire, at
a discount, certain debt (the "Mezzanine A & B Debt") with an aggregate
outstanding principal balance of $46,617,556 ("Benchmark Amount"). The Mezzanine
A & B Debt encumbers the membership interests in certain Title Holding
Subsidiaries of the Company that directly or indirectly own the Centerpointe
Project. In connection with the retirement of the Mezzanine A & B Debt, the
Company requires additional contributions from the Members. The holder of the
Mezzanine C Loan has required, as part of the modification of the Mezzanine C
Loan, that the capital used to retire the Mezzanine A & B Debt be considered
additional equity in the Centerpointe Project. The Members have agreed that such
additional contributions shall be contributed in percentages different from the
Percentage Interests and that the terms and conditions governing contributions
and distributions solely with respect to the Centerpointe Project shall be
governed by this Amendment.

E. Effective as of the date hereof, Investor and Operator are establishing a
separate capital interest within the Company for purposes of retiring the
Mezzanine A & B Debt upon the terms set forth herein (the "Centerpointe
Additional Interest").

F. The term "Percentage Interests" of the Members shall continue to have the
same meaning as prior to this Amendment for all purposes (i.e.: 75% with respect
to Investor and 25% with respect to Operator).

G. In connection therewith, Investor and Operator wish to further amend the
Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator hereby agree
as follows:

Centerpointe Additional Interest

On the execution hereof, the Members shall make additional contributions to the
Company in the total amount of forty million dollars ($40,000,000) for purposes
of fully retiring the Mezzanine A & B Debt and such additional contributions
shall be made 95% by Investor and 5% by Operator (the "Centerpointe Additional
Interest Percentages").

In exchange for the additional contributions described in Section 1(a) above,
Investor and Operator have established the Centerpointe Additional Interest,
which shall be entitled to the rights and benefits, and subject to the
obligations, described in this Amendment.

The Centerpointe Additional Interest confers upon the holders thereof no
management rights with respect to the Company, separate and apart from the
rights such holders have as the holders of the Original Interests.

The holders of the Centerpointe Additional Interest shall receive distributions
from the Project Available Cash as Centerpointe Additional Interest Return. The
Centerpointe Additional Interest Return shall be distributed to the Members in
accordance with Section 6.02(e)(i)(a), 6.02(e)(ii)(a) and 6.02(e)(iii) of the
Agreement. The holders of the Centerpointe Additional Interest shall also be
entitled to distributions of Capital Proceeds with respect to the Centerpointe
Project as provided in Section 6.02(e)(ii)(c) of the Agreement.

Nothing in this Amendment shall increase or decrease the maximum capital
contributions required to be made by any Member to the Company.

Centerpointe Additional Interest Reconciliation

.



Prior to February 9, 2012, Operator has the right to increase its Centerpointe
Additional Interest Percentage to 25%, and commensurately reduce Investor's
Centerpointe Additional Interest Percentage to 75%, by contributing to the
Company an amount equal to 20% of the Benchmark Amount ("Reconciling
Contribution") or nine million three hundred twenty three thousand five hundred
eleven dollars ($9,323,511). Any Reconciling Contribution made by Operator must
be in the full amount of 20% of the Benchmark Amount, and Operator shall have no
right to make a partial Reconciling Contribution. Upon receiving the Reconciling
Contribution, the Company shall make a special distribution in cash to Investor
in the amount of the Reconciling Contribution (the "Reconciling Distribution").

Operator shall notify Investor in writing no later than January 10, 2012 if it
intends not to make the Reconciling Contribution by February 9, 2012. Such
notice shall specify to Investor its options under Section 2(c) below.

If Operator has not made the Reconciling Contribution on or before February 9,
2012, then, provided no Event of Default with respect to Investor then exists,
Investor shall have the right, on or before May 9, 2012, to unilaterally call on
behalf of the Company for the Reconciling Contribution from Operator to the
Company. During such period, Investor may deliver written notice to Operator
either calling for the Reconciling Contribution from Operator to the Company, or
alternatively, indicating that Investor has elected not to require the
Reconciling Contribution. The absence of delivery of written notice by Investor
pursuant hereto shall be deemed Investor's election to call for the Reconciling
Contribution effective on May 9, 2012. Operator shall fund the Reconciling
Contribution within 15 days of (i) the date of Investor's written notice
therefor or, (ii) in the case of deemed notice, May 9, 2012, as applicable. Upon
receiving the Reconciling Contribution, if any, the Company shall make the
Reconciling Distribution to Investor.

Upon Operator making the Reconciling Contribution and Investor receiving the
Reconciling Distribution, the Centerpointe Additional Interest (but not any
accrued and unreturned Centerpointe Additional Interest Return) shall terminate,
and the capital contributions theretofor made with respect to the Centerpointe
Additional Interest shall then be treated the same as capital contributions
provided for in the Agreement, as more particularly described in Section 6
below.

If Operator has not made the Reconciling Contribution on or before February 9,
2012, and Investor has elected in writing not to require Operator to make the
Reconciling Contribution, then the Centerpointe Additional Interest shall
continue to exist and the Members shall retain their Centerpointe Additional
Interest Percentages in the Centerpointe Additional Interest. The Centerpointe
Additional Interest Return shall continue to accrue and be distributed to the
holders of the Centerpointe Additional Interest, and the holders of the
Centerpointe Additional Interest shall receive distributions of Capital Proceeds
from the Centerpointe Project in accordance with Section 6.02(e)(ii)(c) of the
Agreement.

Other Additional Contributions

.



Notwithstanding anything to the contrary herein, following the funding of the
additional contributions to establish the Centerpointe Additional Interest
pursuant to Section 1(a) above and except for any Reconciling Contribution made
pursuant to Section 2 above, the Members shall fund Additional Contributions for
the Centerpointe Project, as required in accordance with the Agreement, pro rata
in accordance with their Percentage Interests. Additional Contributions funded
for the Centerpointe Project from and after the date hereof, excluding
additional contributions made in accordance with Section 1(a) above or Section 2
above, shall hereinafter be referred to as "Centerpointe New Equity").

For purposes of Sections 4.03(b) and 2.09(d) of the Agreement, with respect to
any indemnification obligation arising out of or relating to the Centerpointe
Project, the "Latest Distributions" shall mean the "Latest Distributions" solely
with respect to the Centerpointe Project.

Any Additional Contributions required to be made to the Company with respect to
any Project other than the Centerpointe Project shall be made in accordance with
the provisions of the Agreement, without regard to this Amendment.

Failure to Make Capital Contributions

.



If either of the Members fails to contribute any portion of its share of a
required capital contribution relating to the Centerpointe Project with respect
to either its Original Interest, its Centerpointe New Equity or its Centerpointe
Additional Interest, including, without limitation the Reconciling Contribution
by Operator in accordance with Section 2(c) above, then the remedies provided
for in Section 4.06 of the Agreement shall apply to the Original Interests.

For the avoidance of doubt, subject to the provisions of this Section 4, the
remedies set forth in Section 4.06 of the Agreement shall apply to amounts
required to be funded pursuant to this Amendment regardless of whether they are
termed "Additional Contributions". Where "Additional Contributions" is
referenced in Section 4.06 of the Agreement, for purposes of this Section 4,
such reference shall include any amounts required to be funded in accordance
with this Amendment.

With respect to a default by Operator in making the Reconciling Contribution,
Section 4.06(a)(i) of the Agreement shall not apply. Further, in implementing
the provisions of Section 4.06(a)(ii) of the Agreement, by forgoing the
Reconciling Distribution, Investor shall be deemed to have funded the Shortfall
Amount to the Company, and the Percentage Interests of the Members shall be
adjusted in accordance with the provisions of such section.

Distributions with Respect to Centerpointe Project

.



Section 6.02(e) is hereby added to the Agreement:

6.02(e) The provisions of this Section 6.02 hereof are hereby modified such
that:

(i) All distributions of Project Available Cash solely with respect to the
Centerpointe Project shall be distributed as follows:

(a) first, to the holders of the Centerpointe Additional Interest prorata in
accordance with their respective Centerpointe Additional Interest Percentages,
an amount equal to their accrued and unpaid Centerpointe Additional Interest
Return;

(b) thereafter to Operator and Investor in accordance with Section 6.02(a)
above.

(ii) All distributions of Capital Proceeds solely with respect to the
Centerpointe Project shall be distributed as follows:

(a) first, to the holders of the Centerpointe Additional Interest prorata in
accordance with their respective Centerpointe Additional Interest Percentages,
an amount equal to their accrued and unpaid Centerpointe Additional Interest
Return;

(b) second, to the Members prorata in proportion to their respective Percentage
Interests, until there shall have been distributed to each Member pursuant to
this Section 6.02(e)(ii)(b) an amount equal to its Centerpointe New Equity,
which distributions made under this subsection shall be deducted from
distributions of Unreturned Investor Capital pursuant to Section 6.02(b)(i) so
as not to return the Centerpointe New Equity more than once;

(c) third, if the Centerpointe Additional Interest has not been terminated, to
the holders of the Centerpointe Additional Interest in proportion to their
respective Centerpointe Additional Interest Percentages, until there shall have
been distributed to the holders of the Centerpointe Additional Interest pursuant
to this Section 6.02(e)(ii)(c) an aggregate amount equal to the Benchmark
Amount; and

(d) fourth, to Operator and Investor in accordance with Section 6.02(b) and (c)
above.

(iii) Notwithstanding anything to the contrary set forth in Section 6.02(e)(ii)
above, if the Centerpointe Additional Interest has terminated prior to a
refinancing, the disposition or other capital event with respect to the
Centerpointe Project, then the Capital Proceeds from such capital event with
respect to the Centerpointe Project shall be distributed to Operator and
Investor in accordance with Section 6.02(b) and (c) above following the
distribution of all accrued and unpaid Centerpointe Additional Interest Return.

Certain Defined Terms

.



Prior to the termination of the Centerpointe Additional Interest, if any, the
capital contributions and distributions with respect to the Centerpointe
Additional Interest shall not be included in the calculation of "Unreturned
Investor Capital". Nor shall capital contributions and distributions with
respect to the Centerpointe Additional Interest (so long as it is outstanding)
be included in the calculation of the following terms (as defined in Exhibit "B"
to the Agreement): "Contributions of the Investor", "Distributions to the
Investor,", the "Company IRR Deficiency", the "Project IRR Deficiency" or the
"IRR Deficiency". The Centerpointe Additional Interest (so long as it is
outstanding) shall be disregarded for the purposes of Exhibit B.

If the Centerpointe Additional Interest terminates, then all capital
contributions and distributions with respect to the Centerpointe Additional
Interest, including the Reconciling Contribution and the Reconciling
Distribution, shall be included in the calculations of all of the foregoing
terms. Without limiting the foregoing, capital contributions theretofore made
with respect to the Centerpointe Additional Interest, to the extent not yet
returned, shall be deemed included in Unreturned Investor Capital and shall
commence to accrue preferred return for the purposes of Section 6.02(a)(i).

For the avoidance of doubt, for purposes of Exhibit B, the Centerpointe New
Equity and distributions relating thereto will at all times be included and used
to calculate "Contributions of the Investor," "Distributions to the Investor,"
the "Company IRR Deficiency," the "Project IRR Deficiency" or the "IRR
Deficiency" as well as "Investor Unreturned Capital," subject to Section
6.02(e)(ii)(a), and preferred return on Investor Unreturned Capital.

Distributions upon Dissolution

. Section 9.02(d) of the Agreement is hereby deleted and replaced in its
entirety with the following:



"9.02(d) Thereafter, subject to Section 6.02(c) and 6.04 hereof:

(i) With respect to the CNP Project, in accordance with Section 6.02(d) hereof;

(ii) With respect to the Centerpointe Project, in accordance with
Section 6.02(e)(ii) or (iii) hereof, as applicable; and

(iii) With respect to all other Projects, in accordance with Section 6.02(b)
hereof."

Allocations of Profits and Losses

. Without modifying any provisions of Exhibit "C" to the Agreement except as
provided in Section 9 of this Amendment, allocations of profits and losses set
forth in Exhibit "C" to the Agreement shall be implemented in a manner to take
into account the modifications set forth in this Amendment.



Centerpointe COD Income

. The following new Section 2.9 is hereby added to Exhibit C to the Agreement:



Section 2.9 COD Income Arising from Discounted Retirement of Mezzanine A & B
Debt; Election Under Section 108(i) of the Code. The Members recognize and agree
that the discounted retirement of the Mezzanine A & B Debt described in Recital
D of the Ninth Amendment will result in the recognition of cancellation of
indebtedness ("COD") income by the Company. This Agreement does not specify how
such COD income is to be allocated. Instead the Tax Matters Partner shall cause
the Company's accountants to allocate the COD income in accordance with
applicable income tax laws and regulations. The Operator has requested that the
Company make the election described in Section 108(i) of the Code and
Section 4.01 of Revenue Procedure 2009-37, 2009-36 I.R.B. (the "Centerpointe
Section 108(i) Election") with respect to all or such portion, to be determined
by Operator in its sole discretion and communicated to the Company in a timely
manner, of the COD income that is ultimately to be allocated to Operator as
provided in the immediately preceding sentence (the "Operator's Deferred
Centerpointe COD Income Amount"). The Operator has further requested that the
Company apportion the entire Operator's Deferred Centerpointe COD Income Amount
to the Operator as permitted in Section 4.12 of Revenue Procedure 2009-37. The
Management Committee has agreed to accommodate the Operator's requests by (i)
causing the Company, to make the Centerpointe Section 108(i) Election with
respect to Operator's Deferred Centerpointe COD Income Amount as described
above, and (ii) causing the Company to allocate the entire Operator's Deferred
Centerpointe COD Income Amount as described above. The Operator understands and
agrees that the Company will not make any election under Section 108(i), or
otherwise allocate any COD income that is subject to Section 108(i), with
respect to all or any portion of the COD income that is not the Operator's
Deferred Centerpointe COD Income Amount. By executing the Ninth Amendment the
Operator further agrees as follows: (i) that it will indemnify, defend and hold
the Company, Investor and Investor's Constituents harmless from and against any
and all tax, economic or other consequences resulting from the Centerpointe
Section 108(i) Election; (ii) that it will furnish to the Company in a timely
manner all information requested by the Company in connection with making the
Centerpointe Section 108(i) Election or complying at any time with Section
108(i), Revenue Procedure 2009-37 or any other relevant Federal, state or local
income tax law or procedure; (iii) that it will assist the Company in complying
with all relevant procedures prescribed by the Internal Revenue Service or any
relevant state or local income tax authority, including the election procedures
and the annual information statements that are described in Sections 4 and 5,
respectively, of Revenue Procedure 2009-37; and (iv) that it will reimburse the
Company for any and all additional accounting, legal or compliance costs
associated with (x) making the Centerpointe Section 108(i) Election or for
maintaining and keeping the records required in connection with the Centerpointe
Section 108(i) Election so made, (y) filing any future returns, documents,
elections or forms in connection with the Centerpointe Section 108(i) Election
so made and (z) dealing with any and all income tax authorities, audits,
contests or litigation in connection with the Centerpointe Section 108(i)
Election so made.

Definitions

. The following new definitions are hereby added to Exhibit "A" to the Agreement
in their appropriate alphabetical order:



"Additional Interest Return Expiration Date" means the earlier of (i) February
9, 2012, (ii) the date on which the Centerpointe Additional Interest is
terminated in accordance with Section 2(c) of the Ninth Amendment and (iii) the
date on which the Benchmark Amount has been distributed to the holders of the
Centerpointe Additional Interest in accordance with Section 6.02(e)(ii)(c).

"Benchmark Amount" shall have the meaning ascribed thereto in Recital D of the
Ninth Amendment.

"Centerpointe Additional Interest" shall have the meaning ascribed thereto in
Recital E of the Ninth Amendment.

"Centerpointe Additional Interest Percentages" means 95% with respect to
Investor and 5% with respect to Operator.

"Centerpointe Additional Interest Return" means a cumulative return at the
Centerpointe Additional Interest Return Rate on the Benchmark Amount, accruing
from the date hereof until the Additional Interest Return Expiration Date.

"Centerpointe Additional Interest Return Rate" means LIBOR plus 1.966% per
annum, compounded monthly.

"Centerpointe New Equity" shall have the meaning ascribed thereto in Section
3(a) of the Ninth Amendment.

"Centerpointe Project" shall have the meaning ascribed thereto in Recital C of
the Ninth Amendment.

"Centerpointe Section 108(i) Election" is defined in Exhibit "C".

"LIBOR" shall have the meaning ascribed thereto in the Loan Agreement, dated as
of January 31, 2007 (as amended), between TPG-Centerpointe, LLC, as borrower,
and UBS Real Estate Securities Inc., as lender, regarding the senior mortgage
loan encumbering the Centerpointe Project, which stall be determined by the
current holder of such senior mortgage loan or its loan servicer.

"Mezzanine A & B Debt" shall have the meaning ascribed thereto in Recital D of
the Ninth Amendment.

"Mezzanine C Loan" shall refer to the loan made pursuant to that certain
Mezzanine Loan Agreement (Mezzanine Loan C) between TPG-Centerpointe Mezzanine
3, LLC as Borrower and UBS Real Estate Securities Inc. as lender dated October
15, 2007 as amended by the First Amendment to Loan Agreement (Mezzanine C) dated
October 19, 2010.

"Ninth Amendment" means that certain Ninth Amendment to the Second Amended and
Restated Operating Agreement of TPG/CalSTRS, LLC dated as of October 19, 2010.

"Operator's Deferred Centerpointe COD Income Amount" is defined in Section 2.9
of Exhibit C.

"Original Interests" shall mean the interests of Investor and Operator in the
Company both (i) as they relate to the CNP Project arising prior to the Eighth
Amendment and to the Centerpointe Project arising prior to this Amendment (as
opposed to (a) the CNP Additional Interest created by the Eighth Amendment and
(b) the Centerpointe Additional Interest created by this Amendment), and (ii) as
they relate to all assets of the Company other than the CNP Project and the
Centerpointe Project.

"Reconciling Contribution" shall have the meaning ascribed thereto in Section
2(a) of the Ninth Amendment.

"Reconciling Distribution" shall have the meaning ascribed thereto in Section
2(a) of the Ninth Amendment.

Miscellaneous

.



Except as expressly provided in this Amendment, all of the terms and provisions
of the Agreement remain unmodified and in full force and effect. Except as
expressly set forth herein, the terms governing the Centerpointe Additional
Interest shall be the same as those governing the Original Interests.

Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that (a)
such individual has been duly and validly authorized to execute and deliver this
Amendment on behalf of such entity; and (b) this Amendment is and will be duly
authorized, executed and delivered by such entity.

This Amendment may be executed in any number of counterparts each of which shall
be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. This Amendment shall be deemed executed and delivered upon each party's
delivery of executed signature pages of this Amendment, which signature pages
may be delivered electronically or by facsimile with the same effect as delivery
of the originals.

[signatures begin on next page]



 

 

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

 

"Investor"

CALIFORNIA STATE TEACHERS'
RETIREMENT SYSTEM, a public entity

By: /s/ Christopher J. Ailman
Name: Christopher J. Ailman

Title: Chief Investment Officer

 

"Operator"

THOMAS PROPERTIES GROUP, L.P., a
Maryland limited partnership


By: THOMAS PROPERTIES GROUP,

INC., a Delaware corporation,

General Partner

By: /s/ John R. Sischo

Name: John R. Sischo

Title: Vice President